Citation Nr: 1033572	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a rash to the lower 
body.

3.  Entitlement to service connection for jungle rot, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  
He served in the Republic of Vietnam from March 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for a rash to the lower 
body, for PTSD, and for jungle rot.  In June 2010, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  

The record reflects that in October 1992, the RO denied service 
connection for a nervous condition.  The Veteran did not appeal 
that determination and it became final.  In September 2005, the 
Veteran filed a formal claim for service connection for PTSD.  By 
June 2006 rating decision, the RO denied the claim for service 
connection for PTSD.  VA treatment records show that the Veteran 
has been treated for diagnoses including PTSD, major depressive 
disorder, and mood disorder.  

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board should 
recharacterize the Veteran's claim on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, to more accurately reflect the Court's holding in 
Clemons.  However, because the claim for service connection for a 
nervous disorder was finally denied in October 1992, the Veteran 
must submit new and material evidence to reopen a subsequent 
claim for the same disability.  The RO, however, has yet to 
consider whether new and material evidence has been submitted in 
order to reopen the claim.  Nonetheless, regardless of the RO's 
actions, in light of the Clemons decision, the Board notes that 
the correct issue before the Board is as stated on the first page 
of the present decision.  Before the Board may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 
1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The issues of service connection for an acquired psychiatric 
disorder, service connection for jungle rot, and service 
connection for a rash to the lower body are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In a final October 1992 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition.  The Veteran did not appeal the October 1992 
determination and it became final.

2.  Since the October 1992 rating decision, evidence which is 
new, which relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has been received.


CONCLUSIONS OF LAW

1.  The October 1992 RO rating decision, which denied the 
Veteran's claim for service connection for a nervous condition, 
is the last final disallowance of the claim.  38 U.S.C.A. §§ 
5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the final 
October 1992 RO rating decision, and the claim for entitlement to 
service connection for a nervous condition is therefore reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA provisions have since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The 
Board has considered the VCAA provisions with regard to the 
matter on appeal but finds that, given the favorable action taken 
below as to the issue of reopening, no further analysis of the 
development of this claim is necessary at the present time.

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

By October 1992 rating decision, the RO denied service connection 
for a nervous condition, essentially based on findings that the 
Veteran's service treatment records (STRs) were silent as to 
diagnosis of or treatment for a nervous condition, and there was 
essentially no showing of a current nervous condition in the 
evidence of record.  The Veteran did not appeal the October 1992 
rating decision following proper notice to him thereof and it 
became final.

The evidence of record at the time of the October 1992 rating 
decision included STRs, which showed no report of or finding of a 
nervous condition, and a document showing that the Veteran failed 
to report for a VA examination in May 1992.  

Evidence submitted subsequent to the October 1992 RO rating 
decision includes VA and private treatment records, and the 
Veteran's testimony and lay statements.  VA treatment records 
showed that the Veteran was treated for PTSD, major depressive 
disorder, and mood disorder.  An April 2009 VA treatment record 
showed a notation of PTSD, onset 10/5/1966, war trauma in 
Vietnam.  In addition, the record reflects that he reported he 
had PTSD due to in-service stressors, which he described at the 
June 2010 hearing.  The Board notes that the VA treatment records 
showing current psychiatric diagnoses are new, in that these 
documents have not been previously considered and are not 
cumulative.  In addition, the Veteran statements regarding his 
in-service stressor events are new.  The treatment records are 
also material to the claim for service connection for an acquired 
psychiatric disorder, as these treatment records address the 
issue of whether the Veteran has a current psychiatric disability 
that may be related to an in-service stressor event.  Thus, these 
treatment records relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim, as they pertain to the significant 
question of whether he may have a current psychiatric disability 
related to service.  Thus, the claim for service connection for 
an acquired psychiatric disorder is hereby reopened.  In light of 
Clemons, and the fact that the RO has yet to consider the claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD and major depressive disorder, on the merits, and 
the need for further development of the evidence, this issue must 
be remanded.


ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder; to 
this extent only the appeal is granted.


REMAND

Service Connection for an Acquired Psychiatric Disorder, to 
include PTSD

The Veteran contends he has PTSD as a result of in-service 
stressor events.  His service records show he served in Vietnam 
from March 28, 1966 through March 27, 1967.  His record of 
assignments shows that when he arrived in Vietnam his principal 
duty was as a light truck driver, assigned to Btry. A, 2 How.Bn., 
17 Arty., 1st Air. Cav. Div.  In October 1966 his principal duty 
was as cannoneer, and in November 1966 his principal duty was as 
an assistant gunner.  

At the hearing in June 2010, the Veteran testified that on one 
occasion in Vietnam, on a fire mission, several fellow service 
members were reportedly playing around with the guns and they 
ended up firing on and either wounding or killing other U.S. 
troops, and courts martial were done.  He did not recall the 
names of anybody who was killed or court-martialed, but recalled 
that one sergeant was "busted" and others lost their stripes.  
He claimed this incident occurred just prior to when he received 
a promotion to E-4 (which the record shows occurred in January 
1967).  He indicated the incident occurred either in late 1966 or 
early 1967.  He also testified that he was hospitalized in 
service for approximately two weeks while recovering from a 
finger injury and also for battle fatigue or a "temperage", and 
that this hospitalization occurred after the shooting incident.

STRs show that the Veteran was hospitalized for 14 days in 
December 1966 for treatment for an infected old laceration of the 
finger.  Thus, it appears, based on the Veteran's testimony, that 
the incident involving fellow service members firing on U.S. 
troops most likely occurred in December 1966 or January 1967.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing in some 
cases the evidentiary standard for establishing the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting an error as to the 
effective date in the Federal Register publication of July 13, 
2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to 
the types of PTSD claims that VA will accept credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor, without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  In this case, however, the 
stressor claimed by the Veteran - namely witnessing fellow 
service members playing around with guns during a fire mission 
and accidentally firing on US troops - is not related to a fear 
of hostile military or terrorist activity.  While the incident 
did arguably involve the Veteran witnessing an event that 
involved actual or threatened death or serious injury and/or a 
threat to the physical integrity of the others, nonetheless this 
was not a hostile military or terrorist activity.  Thus, 
amendments to 38 C.F.R. § 3.304 are not applicable herein.

On remand, therefore, an attempt to verify the incident described 
by the Veteran should be made, either through the United States 
Army and Joint Services Records Research Center (JSRRC) or other 
appropriate entity.  After attempting verification, a 
determination should be made if a VA examination is necessary 
regarding this issue.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83(2006).  

Service connection for a Rash to the Lower Body and for Jungle 
Rot

The Veteran claims he has a rash on his lower body and feet since 
he was in Vietnam, but indicated he had no treatment for this in 
Vietnam.  He claims that the rash was caused because of the rain 
and heat in service, and he was wet for long periods of time and 
then would itch.  He claims the rash on his lower body and feet 
is "jungle rot", and that a doctor at Kaiser had told him this.

STRs show that in September 1966 the Veteran was seen at a 
battalion aid station and stated he had a rash on the penis.  He 
requested to see a doctor, and ointment was prescribed.  In July 
1967 he was seen for a rash on the penis.  Approximately two 
weeks later, in August 1967, he was seen for a history of a rash 
on the glans penis that was present in July, but had since gone 
away.  The Veteran reported he had this rash off and on for nine 
to ten months.  The impression was history of possible herpes 
progenitalis for which no treatment was indicated.  On a report 
of medical history prepared in conjunction with release from 
active duty, the Veteran responded "yes" to having or having 
had a skin disease.  The examining doctor made a notation of 
"rash on penis at present" without a diagnosis.

VA treatment records show that in March 2008, on the list of the 
Veteran's current medical problems, there was a notation of "bad 
skin disease 'jungle rot' from Viet[nam]."  In July 2008, the 
Veteran complained of pruritic and lightning skin around the 
beard and scalp, claiming these had been worsening and gradually 
spreading over the past six months.  The assessment was 
seborrheic dermatitis.  

In a letter dated in December 2006, a private physician, Dr. 
Askren from Kaiser Permanente, indicated that the Veteran had 
been treated for a rash in the groin and inner thigh over the 
last few years and opined that it was "possible" that the rash 
originated during the Veteran's time in Vietnam.  

With regard to the claims for service connection for a rash to 
the lower body and for jungle rot, the Board notes that the Court 
has held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  See McLendon v. 
Nicholson, supra.  Therefore, in light of the Veteran's report of 
an ongoing rash since service, and the opinion from Dr. Askren, 
on remand, VA should obtain a medical opinion regarding the 
probable etiology of the Veteran's current skin rash, pursuant to 
38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, supra.

In addition, on remand, an attempt should be made to obtain any 
treatment records for the Veteran from Kaiser Permanente 
regarding any skin rashes/jungle rot.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, attempt to obtain complete and 
current treatment records from Kaiser 
Permanente regarding any treatment the 
Veteran received for any skin rash/jungle 
rot.  

2.  Submit a summary of any evidence 
pertaining to the Veteran's stressor incident 
- regarding fellow service members firing on 
U.S. troops during a fire mission in December 
1966 or January 1967 - to the JSRRC, or any 
other appropriate agency, for verification 
purposes.  

3.  Make a determination as to whether a VA 
examination is warranted for the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
warranted, schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature and probable etiology of 
any and all acquired psychiatric disorders 
found.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  If the 
evaluation results in a diagnosis of PTSD, 
the examiner should state in the examination 
report whether any verified stressor is 
sufficient to support the diagnosis of PTSD.  
If a diagnosis of PTSD is not made, the 
examiner should explain in the examination 
report why such a diagnosis is not warranted.  
If the examination results in a diagnosis of 
acquired psychiatric disorder(s) other than 
PTSD, the examiner should state in the 
examination report whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran developed the 
psychiatric disorder(s) as a result of his 
service, or is such causation unlikely (i.e., 
less than a 50-50 degree of probability).  
(Also see Notes in paragraph 5, below.)

4.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
nature and probable etiology of any current 
skin rash/jungle rot.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
skin rash or jungle rot is causally related 
to the Veteran's military service; or whether 
such a causation or relationship is unlikely 
(i.e., less than a 50 percent probability).  
(Also see Notes in paragraph 5, below.)

5.  Notes re: the above-requested VA 
examinations:  

a.  The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it. 

b.  Any opinion(s) provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.  The conclusions of the 
examiner should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.  If any question cannot be answered 
without resorting to pure speculation, this 
should be stated, with an explanation as to 
why it is so.

6.  Thereafter, review the claims file and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC). After the Veteran is afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


